DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 is being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
US 20140237868 A1
Whitchurch et al. hereinafter Whitchurch
US 20070261502 A1
Steinkamp et al. hereinafter Steinkamp
US 5442146 A
Bell et al. hereinafter Bell
US 20120031736 A1
Swinderman et al. hereinafter Swinderman


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitchurch and Steinkamp.
With respect to claim 1, Whitchurch discloses a scraper vehicle configured to move with a driving vehicle (FIG. 1 illustrates an earth-moving machine 10. Machine 10 may be a wheeled tractor scraper), the scraper vehicle comprising: 
a coupler having a first portion to be coupled to the driving vehicle(¶[0015] discloses First end 48 may be pivotally connected to back end 36 of beam 32 via a first pin 52, while second end 50 may be connected to bowl portion 14 via a second pin 54);and 
a calculation device configured to calculate a weight of an excavated object loaded on the scraper vehicle, based on the variation in strain detected by the first detection device (¶[0007] discloses the controller may also be configured to selectively estimate a load of material contained with the bowl of the scraper based on the second signal).
Whitchurch discloses all the claimed subject matter except a first detection device provided at at least one of the first portion of the coupler and a first supporting member that supports the first portion, the first detection device being configured to detect a variation in strain of the first portion.
Steinkamp invention pertains to a load-sensing system discloses a first detection device provided at at least one of the first portion of the coupler and a first supporting member that supports the first portion, the first detection device being configured to detect a variation in strain of the first portion(¶[0006] discloses a load-sensing system is provided with at least one ball and socket joint and a ball and socket joint for load sensing is provided. The ball and socket joint of the load-sensing system has a joint housing, in which the joint ball of a ball pivot (1) can be received in a slidingly movable manner).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Whitchurch with the 
With respect to claim 2, Whitchurch and Steinkamp disclose the scraper vehicle according to claim 1 above. Steinkamp further discloses the first detection device includes a strain gauge provided at the first portion  (¶[0006] discloses a load-sensing system is provided with at least one ball and socket joint).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Whitchurch with the teachings of Steinkamp so that Whitchurch’s connecting pivots will have a load sensor mounted as disclosed in  Steinkamp’s invention for the predicable benefit of reliably determining the operating or load state of Whitchurch’s bowl.     
With respect to claim 8, Whitchurch and Steinkamp disclose the scraper vehicle according to claim 1 above. Whitchurch further discloses the first detection device detects the variation in strain of the first portion during movement of the scraper vehicle (¶[0026] discloses load estimator may be applicable to any type of scraper that is configured to dig, transport, and dump material in a known repeatable excavation cycle).  
With respect to claim 9, Whitchurch and Steinkamp disclose the scraper vehicle according to claim 1 above. Whitchurch further discloses a scraper capable of excavating a ground surface (¶[0026] discloses scraper that is configured to dig, transport, and dump material in a known repeatable excavation cycle), wherein the first detection device detects the variation in strain of the first portion when the scraper is not in contact with the ground surface (Fig. 3 illustrates flow chart for measurement cycle).  
With respect to claim 11, Whitchurch and Steinkamp disclose the scraper vehicle according to claim1 above. Whitchurch further discloses the first detection device performs the detection with a known weight loaded on the scraper vehicle (¶[0007] discloses the controller may also be configured to selectively estimate a load of material contained with the bowl of the scraper based on the second signal).  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Whitchurch and Steinkamp as applied to claim 1 above, and further in view of Swinderman.
    With respect to claim 3, Whitchurch and Steinkamp disclose the scraper vehicle according to claim l above. The combination of Whitchurch and Steinkamp is silent about a first accelerometer provided in a vicinity of the first detection device; and a first processing device configured to process a result of the detection by the first detection device, based on a result of detection by the first accelerometer.  
Swinderman invention directed to bulk material handling apparatus discloses a first accelerometer provided in a vicinity of the first detection device; and a first processing device configured to process a result of the detection by the first detection device, based on a result of detection by the first accelerometer (¶[0139] discloses the movement sensor 552 comprise a plurality of accelerometers where one accelerometer measures acceleration of the arm 212 and another accelerometer measures gradient or tilt of the arm 212).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Whitchurch and Steinkamp with the teachings of Swinderman so that Whitchurch’s scraper will have an accelerometer as disclosed in Swinderman’s invention for the predicable benefit 
With respect to claim 4, Whitchurch, Steinkamp and Swinderman disclose the scraper vehicle according to claim 3. Swinderman further discloses the first processing device selects the result of the detection by the first detection device, based on the result of detection by the first accelerometer (¶[0137] discloses auxiliary controller 305 generates the control signal based upon signals received from its sensors such as the accelerometers 552).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Whitchurch and Steinkamp with the teachings of Swinderman so that Whitchurch’s scraper will have an accelerometer as disclosed in Swinderman’s invention for the predicable benefit of generating a signal indicative of an abnormal acceleration associated with the bowl to efficiently control the scraper.     
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitchurch and Steinkamp as applied to claim 1 above, and further in view of Bell.
With respect to claim 12, Whitchurch and Steinkamp disclose the scraper vehicle according to claim 1 above. The combination of Whitchurch and Steinkamp is silent about a correction unit configured to correct a result of the detection by the first detection device in accordance with a temperature. 
Bell invention directed to load cell assemblies discloses a correction unit configured to correct a result of the detection by the first detection device in accordance with a temperature (col. 51 lines 65-68 discloses the compute weight routine 485 shown in FIG. 26b generally performs the functions of the linearization and temperature correction routines 310 and 312 described in conjunction with FIG. 10).  Patent Appln. No. Unknown Page 6 of 10 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Whitchurch as modified by Steinkamp with the teachings of Bell so that Whitchurch’s invention will have temperature compensation as disclosed in Bell’s invention for the predicable benefit of providing highly accurate weight outputs that are substantially linearized and corrected for temperature and other common-mode environmental effects.         
 With respect to claim 13, Whitchurch and Steinkamp disclose thePreliminary Amendment Dated: November 8, 2021scraper vehicle according to claim 2 above. The combination of Whitchurch and Steinkamp is silent about a first accelerometer provided in a vicinity of the first detection device; and a first processing device configured to process a result of the detection by the first detection device, based on a result of detection by the first accelerometer.  
Bell further discloses a first accelerometer provided in a vicinity of the first detection device; and a first processing device configured to process a result of the detection by the first detection device, based on a result of detection by the first accelerometer (¶[0137] discloses the auxiliary controller 305 generates the control signal based upon signals received from its sensors such as the accelerometers 552 and the temperature sensor 554).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Whitchurch and Steinkamp with the teachings of Swinderman so that Whitchurch’s scraper will have an accelerometer as disclosed in Swinderman’s invention for the predicable benefit 
With respect to claim 14, Whitchurch, Steinkamp and Bell disclose the scraper vehicle according to claim l3 above. Bell further discloses the first processing device selects the result of the detection by the first detection device, based on the result of detection by the first accelerometer (¶[0139] discloses the movement sensor 552 comprise a plurality of accelerometers where one accelerometer measures acceleration of the arm 212 and another accelerometer measures gradient or tilt of the arm 212).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Whitchurch and Steinkamp with the teachings of Swinderman so that Whitchurch’s scraper will have an accelerometer as disclosed in Swinderman’s invention for the predicable benefit of generating a signal indicative of an abnormal acceleration associated with the bowl to efficiently control the scraper.    
Allowable Subject Matter
Claims 5-7 and 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 5, 16 and 20, the references separately or in combination do not appear to teach a second detection device provided at a second supporting member that supports an axle of the scraper vehicle, the second detection device being configured to detect a variation in a load acting on the second supporting member, wherein the calculation device is configured to calculate a ratio between a load acting on the first supporting member and the load acting on 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/GEDEON M KIDANU/Examiner, Art Unit 2861      

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861